DETAILED ACTION
Election/Restrictions
The amendment filed on 11/15/2022 cancelled all pending claims and recited new claims 13-24, which are directed to a single independent invention. Claims 13-24 thus constitute the effectively elected invention and are examined herein. MPEP 818.02(c).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-20, 23, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (a product of nature) without significantly more. The claims effectively recite merely a consumable comprising rebaudioside M. The additional concentration limitations are of essentially no consequence, since they generally apply to concentrations of rebaudioside M in an intermediate extract that is then added to a consumable in a relatively wide range of concentrations. Claims 15 and 16 merely require and additional component, such as rebaudioside A, that occur naturally with rebaudioside M. The claimed consumable is not markedly different from its naturally-occurring counterpart in its natural state—the extracted rebaudioside M in the Stevia plant. The nature-based products lack markedly different characteristics because there is no indication that a consumable comprising rebaudioside M in the effectively claimed amounts changes the structure, function, or other properties of the consumable composition in any marked way. The rebaudioside M retains its naturally-occurring structure and properties (e.g., sweetness and other taste attributes) and is merely in a consumable. These characteristics of the claimed consumable are the same as those of the naturally-occurring product in its natural state. Because the claimed consumable as a whole does not display markedly different characteristics, each of its naturally-occurring components (rebaudioside M and other ingredients) are considered to be product of nature exceptions. The claim elements in addition to the exception are the other ingredients, because the claim elements do not occur together in nature as claimed (i.e., in the claimed amounts) and are not markedly changed by their combination into a mixture.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because providing rebaudioside M in a consumable was well-understood, routine, and conventional in the field prior to Applicant’s invention and at the time of filing the application. Claiming specific concentrations of rebaudioside M does not alter such a determination, since altering the concentrations of such sweetening components to attain particular sweetness was also well known in the art. Thus, providing a consumable comprising rebaudioside M does not meaningfully limit the claims, and the claims as a whole do not amount to significantly more than each “product of nature” alone. The claims are thus not eligible for patentability.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita et al. (U.S. 2011/0183056 A1).
Regarding claim 19, the claim requires a product-by-process, where “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” MPEP 2113 I. The claim limitations directed to the concentration of rebaudioside M in an intermediate extract are rendered meaningless when the rebaudioside M concentration limitation in the extract is in terms of a minimum threshold yet the extract concentration in the consumable is in terms of a maximum threshold to the extent that effectively no minimum amount of rebaudioside M is required to be present in the consumable, so long as some amount is present. Claim 16 thus effectively merely requires only a consumable comprising some minimal amount of rebaudioside M. Morita et al. discloses rebaudioside M that is suitable for use as a sweetener ([0022], No. VIII; [0039]; [0044]) in a consumable ([0045]).
As for claim 20, Morita et al. discloses that the composition may be used as a sweetener in various food stuffs ([0045]), which renders the use of rebaudioside M in any amount in a composition as a sweetening component obvious, including the claimed range of from about 0.5-1,000 ppm for the extract.
As for claims 21 and 22, Morita et al. discloses the consumable as comprising a flavor ingredient that is “citrus” (i.e., citric acid) ([0083]).
As for claim 23, Morita et al. discloses the consumable as being a foodstuff ([0045]).
As for claim 24, Morita et al. discloses the consumable as additionally comprising an additive ([0083]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (U.S. 2011/0183056 A1).
Regarding claim 13, the claim requires a product-by-process, where “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.” MPEP 2113 I. The claim limitations directed to the concentration of rebaudioside M in an intermediate extract are rendered meaningless when the extract may be incorporated into the consumable at any concentration and may additionally comprise other sweetening components. Claim 13 thus effectively merely requires only a consumable comprising rebaudioside M.
Morita et al. discloses rebaudioside M that is suitable for use as a sweetener ([0022], No. VIII; [0039]; [0044]) in a consumable ([0045]).
Morita et al. does not specifically disclose the extract as providing the consumable with a sucrose equivalent of greater than 10% (w/v).
However, the reference does state that such an extract facilities sucrose reduction ([0045]), which renders the incorporation of rebaudioside M into a consumable at any concentration that would effectively facilitate removal of up to 100% sucrose, which renders the claimed limitation of the extract providing the consumable with a sucrose equivalent of greater than 10% (w/v) obvious.
As for claim 14, Morita et al. discloses that the composition may be used as a sweetener in various food stuffs ([0045]), which renders the use of rebaudioside M in any amount in a composition as a sweetening component obvious, including the claimed range of from about 1-10,000 ppm for the extract.
As for claims 15 and 16, Morita et al. discloses the rebaudioside M as being added to a consumable with another sweetener compound, such as rebaudioside A ([0045], [0003]).
As for claim 17, Morita et al. discloses the consumable as being a foodstuff ([0045]).
As for claim 18, Morita et al. discloses the consumable as additionally comprising an additive ([0083]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793